DETAILED ACTION

Response to Amendment
Applicant's after final amendment filed 06/08/2022 under the rules of the AFCP is being entered as it a proper amendment for the program, reduces issues and helps lead to an allowance in combination with the Examiner’s amendment below.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Brian Tent on 6/17/2022.
The application has been amended as follows: 
	In claim 21 on line 12, please delete “90%” and insert “80% and less than or equal to 93.4%” in its place
	In claim 22 on line 2, please delete “93%” and insert “90% and less than or equal to 93.4%” in its place

	In claim 29 on line 5, please replace “a glass” with “an alkali aluminosilicate glass”
	In claim 29 on line 13, please delete “90%” and insert “80% and less than or equal to 93.4%” in its place
In claim 31 on line 2, please delete “93%” and insert “90% and less than or equal to 93.4%” in its place
Please cancel claim 18

Allowable Subject Matter
Claims 1-9, 13, 15, 21-27 and 29-40 are allowed.


The following is an examiner’s statement of reasons for allowance:
The Examiner notes that the range of the overall efficiency of claims 21, 22, 29 and 31 finds support from the original claims, [0189], Figure 47 and the data in Table 2 [0238], wherein the inventive example provides support for up to the end point of 411/440 (93.4%) overall efficiency.
Applicants amendment has placed the scope of independent claims 1, 15, 21 and 29 to be commensurate in scope with the limitations of Example 1 and 22 of specification; therefore, there is sufficient evidence to conclude that the claimed invention would inherently possess the function, theory or advantage disclosed in the specification.  As such, Applicants’ claims are being afforded the filing date of the earliest application to which benefit may be given, i.e. 28 February 2012.
Given that all the claims are being afforded benefit to 28 February 2012, the prior art rejections of the Final rejection have been overcome.  The prior art does not teach or suggest a coated glass container made of an alkali aluminosilicate glass having a coating with a polyimide and a silsesquioxane coupling agent and also having one of the throughput rate or overall efficiency claimed in combination with the rest of the limitations claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERARD T HIGGINS whose telephone number is (571)270-3467. The examiner can normally be reached M-F 9:30-6pm (variable one work-at-home day).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D. Lawrence Tarazano can be reached on (571) 272-1515. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Gerard Higgins/Primary Examiner, Art Unit 1759